
	

114 HJ 51 IH: Removing the deadline for the ratification of the equal rights amendment.
U.S. House of Representatives
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 51
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2015
			Ms. Speier (for herself, Ms. Adams, Ms. Bass, Mrs. Beatty, Mr. Beyer, Mr. Blumenauer, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Ms. Brown of Florida, Ms. Brownley of California, Mrs. Bustos, Mr. Carson of Indiana, Mrs. Capps, Mr. Capuano, Mr. Cárdenas, Mr. Cartwright, Ms. Castor of Florida, Ms. Judy Chu of California, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Clay, Mr. Cohen, Mr. Connolly, Mr. Conyers, Mr. Courtney, Mr. Cummings, Mrs. Davis of California, Mr. DeFazio, Ms. DeGette, Mr. Delaney, Ms. DeLauro, Ms. DelBene, Mr. DeSaulnier, Mr. Deutch, Mr. Doggett, Mr. Michael F. Doyle of Pennsylvania, Ms. Edwards, Mr. Ellison, Mr. Engel, Ms. Eshoo, Ms. Esty, Mr. Farr, Mr. Foster, Ms. Frankel of Florida, Ms. Fudge, Mr. Garamendi, Mr. Grayson, Mr. Grijalva, Mr. Gutiérrez, Ms. Hahn, Mr. Hastings, Mr. Heck of Washington, Mr. Higgins, Mr. Honda, Mr. Huffman, Mr. Israel, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Keating, Ms. Kelly of Illinois, Mr. Kennedy, Mr. Kilmer, Mr. Kind, Mrs. Kirkpatrick, Ms. Kuster, Mr. Langevin, Mr. Larsen of Washington, Mr. Larson of Connecticut, Mrs. Lawrence, Ms. Lee, Mr. Levin, Mr. Loebsack, Mr. Lowenthal, Mrs. Lowey, Ms. Michelle Lujan Grisham of New Mexico, Mr. Lynch, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McDermott, Mr. McGovern, Mr. McNerney, Mr. Meeks, Ms. Moore, Mr. Nadler, Mrs. Napolitano, Mr. Nolan, Mr. Norcross, Ms. Norton, Mr. Pallone, Mr. Pascrell, Mr. Payne, Mr. Perlmutter, Mr. Peters, Mr. Peterson, Ms. Pingree, Ms. Plaskett, Mr. Pocan, Mr. Price of North Carolina, Mr. Quigley, Mr. Rangel, Mr. Richmond, Ms. Roybal-Allard, Mr. Ruiz, Mr. Ruppersberger, Mr. Rush, Mr. Ryan of Ohio, Ms. Linda T. Sánchez of California, Mr. Sarbanes, Ms. Schakowsky, Mr. Schiff, Mr. Schrader, Mr. Scott of Virginia, Mr. Sherman, Ms. Sinema, Mr. Sires, Ms. Slaughter, Mr. Smith of Washington, Mr. Swalwell of California, Mr. Takai, Mr. Takano, Mr. Thompson of Mississippi, Mr. Thompson of California, Ms. Titus, Mr. Tonko, Mrs. Torres, Ms. Tsongas, Mr. Van Hollen, Mr. Vargas, Mr. Veasey, Mr. Walz, Mrs. Watson Coleman, Mr. Welch, Ms. Wilson of Florida, Mr. Yarmuth, Mr. Al Green of Texas, Mr. Serrano, Mr. Castro of Texas, Mr. Cicilline, Mr. Himes, Mr. Carney, and Mr. Hinojosa) introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Removing the deadline for the ratification of the equal rights amendment.
	
	
 That notwithstanding any time limit contained in House Joint Resolution 208, 92d Congress, as agreed to in the Senate on March 22, 1972, the article of amendment proposed to the States in that joint resolution shall be valid to all intents and purposes as part of the Constitution whenever ratified by the legislatures of three-fourths of the several States.
		
